DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 05/11/2022 have been fully considered but they are not persuasive. 

The Applicant submits the following argument:

Regarding independent claims, on page 10 and 11, the Applicant stated that: “The independent claims now recite, inter alia, that "information of the first unit of readout to the second readout setting" circuitry (step) and controlling "readout of the pixel signal in accordance with the second unit of readout." Cho and/or Harris reference does not provide these teachings. 

In response to the arguments, the Examiner respectfully disagrees with the Applicant for the reasons set forth below:

Regarding independent claims, the claimed language does not clear. The Examiner takes a position that “information of the first unit of readout to the second readout setting circuitry and controlling readout of the pixel signal in accordance with the second unit of readout” as information of an area of interest to the signal processing unit 140 and controlling readout of the pixel signal in accordance with the area of interest sensed data (Cho: see figs. 1-2 and pars. [0056]-[0057]). It is clear that Cho and/or Harris encompasses all the limitations recited above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first readout setting circuitry does not set the first unit of readout” and in claim 1, “first readout setting circuitry configured to set a first unit of readout”. It is not clear which statement is true. As best understood, the Examiner interprets “the first readout setting circuitry does not set the first unit of readout” as “the first readout setting circuitry sets the first unit of readout”.
Claim 16 recites “in a case where a unit of processing of the first image is not in a unit of frame”. It is not clear what “a unit of processing of the first image is not in a unit of frame” is. The Examiner does not understand this limitation therefore, the Examiner did not address this limitation in the rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Cho”, US 2016/0021302).

Regarding claim 1, Cho discloses an imaging apparatus comprising: 
a sensor having a pixel region in which a plurality of pixels is arranged (Cho: see fig. 1 and par. [0053], wherein a pixel array 110 having a pixel region in which a plurality of pixels is arranged); 
readout control circuitry configured to control readout of pixel signals from pixels included in the pixel region (Cho: see fig. 1 and par. [0056], in which a signal processing unit 140 configured to control readout of pixel signals from pixels included in the pixel region 110); 
first readout setting circuitry configured to set a first unit of readout as a part of the pixel region and output the first unit of readout to the readout control circuitry to perform readout of the pixel signal using the first unit of readout (Cho: see figs. 1-2 and pars. [0056]-[0057], noted that a cognitive circuit unit 150 configured to set an area of interest as a part of the pixel region and output the area of interest to the signal processing unit 140 to perform readout of the pixel signal using the area of interest);
image output circuitry configured to output a first image based on the pixel signal read out using the first unit of readout, to a subsequent stage (Cho: see figs. 1-2 and pars. [0056], wherein the signal processing unit 140 configured to output a first image based on the pixel signal readout using the area of interest, to a subsequent stage as to go to I/O unit 190); and 
second readout setting circuitry configured to set a second unit of readout and output the second unit of readout to the readout control circuitry to perform readout of the pixel signal using the second unit of readout (Cho: see figs. 1-2 and pars. [0056]-[0057], in which the signal processing unit 140 configured to set area of interest sensed data and output the area of interest sensed data itself to perform readout of the pixels signal using the area of interest sensed data); and 
a recognition circuitry (150) configured to 
perform a recognition process on the pixel signal for each pixel signal in the first unit of readout (Cho: see figs. 1-2 and pars. [0058], perform a recognition process on the pixel signal for each pixel signal in the area of interest), 2Application No. 17/269,544 
Reply to Office Action of February 17, 2022output a recognition result which is a result of the recognition process (Cho: see figs. 1-2 and par. [0058], output particular object result which is a result of the recognition process), and 
output information of the first unit of readout to the second readout setting circuitry (Cho: see par. [0056], output information of the area of interest as area of interest sensed data to the signal processing unit 140).

Regarding claim 2, Cho discloses the imaging apparatus according to claim 1, wherein the first unit of readout is set in accordance with the recognition result (Cho: see figs. 1-2 and par. [0058], wherein the particular object result or area of interest is set in accordance with the recognition result).

Regarding claim 3, Cho discloses the imaging apparatus according to claim 1, wherein the first readout setting circuitry is configured to execute an output of the first image by the image output circuitry at a timing different from a timing of an output of a second image based on the pixel signal for the recognition circuitry to perform the recognition process (Cho: see figs. 1-2 and pars. [0056], [0058], noted that the cognitive circuit unit 150 is configured to execute an output of the first image as all-area sensed data by the signal processing unit 140 at a timing different from a timing of an output of a second image as area of interest based on the pixel signal for the cognitive circuit unit to perform the recognition process).

Regarding claim 4, Cho discloses the imaging apparatus according to claim 1, wherein the first readout setting circuitry sets the first unit of readout in a region within a frame image in which a specific object has been recognized by the recognition circuitry (Cho: see figs. 1-2 and pars. [0056]-[0057], wherein the cognitive circuit unit 150 sets the area of interest in a region within a frame image in which a particular object has been recognized by the cognitive circuit unit 150).

Regarding claim 5, Cho discloses the imaging apparatus according to claim 1,3Application No. 17/269,544 Reply to Office Action of February 17, 2022wherein the image output circuitry is configured to mask a region within a frame image in which a specific object has been recognized by the recognition circuitry (Cho: see figs. 1-2 and pars. [0056]-[0057], in which the signal processing unit 140 configured to output only area of interest sensed data within a frame image in which a particular object has been recognized by the cognitive circuit unit 150).

Regarding claim 6, Cho discloses the imaging apparatus according to claim 4, wherein the image output circuitry is configured to mask a region that is read out after the recognition process, out of the regions within a frame image in which a specific object has been recognized by the recognition circuitry (Cho: see figs. 1-2 and pars. [0056]-[0057], noted that the signal processing unit 140 is configured to output area of interest sensed data that is read out after the recognition process, out of the regions within a frame image in which a specific object has been recognized by the cognitive circuit unit 150).

Regarding claim 7, Cho discloses the imaging apparatus according to claim 1, wherein the first readout setting circuitry is configured to set the first unit of readout in accordance with a detection output of another sensor device (Cho: see par. [0023], wherein the cognitive circuit unit 150 is configured to set area of interest in accordance with a detection output of a second sensor).
Regarding claim 8, Cho discloses the imaging apparatus according to claim 1, wherein the first readout setting circuitry is configured to set the first unit of readout with higher priority to a region within a frame image in which a specific object has been recognized by the recognition circuitry, compared to another region in the frame image (Cho: see par. [0065], in which the cognitive circuit unit 150 is configured to set the area of interest with higher priority to a region within a frame image in which a particular object has been recognized by the cognitive circuit unit 150, compared to another region in the frame image).

Regarding claim 9, Cho discloses the imaging apparatus according to claim 8, wherein the first readout setting circuitry is configured to set the first unit of readout to the other region so that readout of the pixel signal is to be4Application No. 17/269,544 Reply to Office Action of February 17, 2022performed with resolution lower than resolution for the region within the frame image in which the specific object has been recognized (Cho: see par. [0056]-[0058], wherein the cognitive circuit unit 150 is configured to set area of interest to other region as different particular object so that readout of the pixel signal is to be performed with resolution lower than resolution for the region within the frame image in which the particular object has been recognized).

Regarding claim 10, Cho discloses the imaging apparatus according to claim 8, wherein the second readout setting circuitry is configured to set the second unit of readout to the other region after completion of the readout of the region within the frame image in which the specific object has been recognized (Cho: see pars. [0056]-[0058], noted that the signal processing unit 140 is configured to set area of interest sensed data to the other region corresponding to an area of interest after completion of the readout of the region as area of interest within the frame image in which the particular object has been recognized).

Regarding claim 11, Cho discloses the imaging apparatus according to claim 1, wherein the first readout setting circuitry is configured to set, to the first unit of readout, an imaging condition different from an imaging condition set for the second unit of readout by the second readout setting circuitry (Cho: see pars. [0056]-[0058], in which the cognitive circuit unit 150 is configured to set, to area of interest, an imaging condition different from an imaging condition set for the area of interest sensed data by the signal processing unit 140).

Regarding claim 12, Cho discloses the imaging apparatus according to claim 1, further comprising a storage control circuitry configured to control storage of the pixel signal read out from the unit of readout in a memory (Cho: see par. [0077], wherein the I/O unit configured to control storage of the pixel signal read out from area of interest in a memory),
 wherein the storage control circuitry is configured to control storage of the pixel signal in the memory based on at least one of the pixel signal or the recognition result of the recognition circuitry (Cho: see par. [0077], in which the I/O unit is configured to control storage of the pixel signal in the memory based on the pixel signal).

Regarding claim 16, Cho discloses the imaging apparatus according to claim 1, wherein 6Application No. 17/269,544Reply to Office Action of February 17, 2022the image output circuitry sequentially outputs the first image in accordance with the pixel signal read out using the first unit of readout (Cho: see pars. [0056], noted that the signal processing unit 140 sequentially outputs the first image as area of interest in accordance with the pixel signal read out using the area of interest).

Regarding claims 17-19, claims 17-19 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable storage device in claim 19 is found in par. [0060] of Cho. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Cho”, US 2016/0021302) in view of Harris et al (“Harris”, US 2004/0028137).

Regarding claim 14, Cho discloses the imaging apparatus according to claim 12,
Cho does not explicitly disclose that the storage control circuitry is configured to store the pixel signal in the memory in a case where the pixel signal of the first image output to the subsequent stage is not stored in the memory.
On the other hand, Harris teaches that the storage control circuitry is configured to store the pixel signal in the memory in a case where the pixel signal of the first image output to the subsequent stage is not stored in the memory (Harris: see par. [0002], in which when the motion is detected, the new image data is stored).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Harris with the system/method of primary reference to include storing image data which the storage unit did not have that image data. 
One would have been motivated to store new image data. 

Regarding claim 15, Cho discloses the imaging apparatus according to claim 12.
Cho does not explicitly disclose that the storage control circuitry is configured to discard the pixel signal stored in the memory in a case where it is determined that there is a change in a scene as an imaging target based on the pixel signal read out by the readout control circuitry.
On the other hand, Harris teaches that the storage control circuitry is configured to discard the pixel signal stored in the memory in a case where it is determined that there is a change in a scene as an imaging target based on the pixel signal read out by the readout control circuitry (Harris: see par. [0002], the images of the fixed scene are discarded until motion is detected, after which, the images are collected and saved).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Harris with the system/method of primary reference to include discarding the pixel signal stored in the storage unit when there is a change in a scene. 
One would have been motivated to discard unnecessary image data to increase the storage space.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697